DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The examiner acknowledges receipt of the amendment filed on May 20, 2022.
Claims 2, 11 and 15-20 have been cancelled, claims 1, 3-10, and 12-14 are pending.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on May 20, 2022 have been considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-9 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 5,271,294 to Osenbaugh in view of U.S. Publication No. 2003/0070501 to Bell in view of U.S. Patent No. 6,896,270 to Sturman et al. in view of U.S. Patent No. 6,093,127 to DiDomenico et al.
Regarding claim 1, the Osenbaugh patent teaches an axle assembly for a vehicle, including; an axle housing extending longitudinally along a longitudinal axis between a first wheel end and a second wheel end, said axle housing including a center section, a first tubular segment extending longitudinally between said first wheel end and said center section, and a second tubular segment extending longitudinally between said second wheel end and said center section, a carrier assembly housed in said center section of said axle housing, said carrier assembly including a carrier housing 30 that is fixedly mounted to said axle housing 11.  See Figs. 1-5.
However, the Osenbaugh patent lacks a teaching of a pinion and a differential.
The Bell publication teaches an axle having a pinion that includes a pinion gear 34 and a pinion shaft 28 that extends through said carrier housing, and a differential 26 that is rotatably supported by said carrier housing 20; said differential including a gear set having a ring gear that is arranged in meshing engagement with said pinion gear; a first axle shaft 24 extending longitudinally through said first tubular segment of said axle housing between a first axle shaft inboard end and a first axle shaft outboard end; a second axle shaft (the other axle 24 shown in Fig. 2) extending longitudinally through said second tubular segment of said axle housing between a second axle shaft inboard end and a second axle shaft outboard end; said first and second axle inboard ends extending into said differential from opposing sides and being rotationally coupled to said pinion gear through said gear set; and a self-lubricating bearing arrangement wherein said pinion shaft is rotatably supported by a self-lubricating cartridge pinion input bearing 46 that is mounted to said carrier housing.  The self-lubricating cartridge pinion input bearing 46 includes a first cone that extends annularly about said pinion shaft and supports a first set of cylindrical roller bearings at circumferentially spaced positions, a second cone that extends annularly about said pinion shaft and supports a second set of cylindrical roller bearings at circumferentially spaced positions. See Fig. 3.
It would have been obvious to modify the Osenbaugh patent to have the differential and pinion gear arrangement as taught by the Bell publication as it would have been combining known prior art elements using known methods to provide the predictable result of providing a way to have a differential and pinion gear in an axle housing that is a known type of axle structure in the art. 
However, the Osenbaugh and Bell combined device lacks the teaching that the first and second set of cylindrical bearings have a one-piece cup that extends annularly about the first and second sets of cylindrical roller bearings and directly contacts them.  
The DiDomenico patent shows in Fig. 5 that there are two sets of bearings 135 that support the pinion gear and that they are at different angles.  It is also shown that the bearings 135 have a one piece cup 134 that extends annularly about the first and second sets of cylindrical roller bearings and directly contacts the roller bearings.  See Fig. 5.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the subject invention to modify the combined device of the Osenbaugh and Bell references to have a one piece cup about the cylindrical roller bearings that directly engages the bearings as taught by the DiDomenico patent as it would have been combining known prior art elements using known methods to provide the predictable result of decreasing the number of parts for an assembly and therefore making manufacturing easier as there are not as many parts to make.
However, the Osenbaugh patent lacks a specific teaching that the axle shafts are supported by self lubricating and unitized grease wheel end bearings.
The Sturman patent teaches a wheel bearing for an axle that is self-lubricating and unitized grease wheel end bearing that is mounted to said first wheel end of said axle housing.  See abstract and Fig. 1.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the subject invention to modify the Osenbaugh patent to have the wheel bearing as taught by the Sturman patent as it would have been combining known prior art elements using known methods to provide the predictable result of having wheels that do not have to be lubricated by oil inside the axle housing.
Regarding claim 3, said pinion shaft includes an inboard pinion shaft segment and an outboard pinion shaft segment that both extend along a pinion shaft axis that extends perpendicularly relative to said longitudinal axis and that is spaced from said longitudinal axis by a hypoid offset distance. See Fig. 2 of Bell.
Regarding claim 4, said pinion gear is positioned axially between said inboard pinion shaft segment and said outboard pinion shaft segment such that said inboard pinion shaft segment protrudes inwardly from said pinion gear and said outboard pinion shaft segment protrudes outwardly from said pinion gear.  See Fig. 2 of Bell.
Regarding claim 5, said outboard pinion shaft segment is rotatably supported by said self-lubricating cartridge pinion input bearing and said inboard pinion shaft segment is rotatably supported by a spigot bearing (see bearing this on the thinner end of gear 34 in Fig. 2 of Bell) that is mounted to said carrier housing such that said pinion shaft is rotatably supported on opposing sides of said pinion gear.
Regarding claim 6, said one-piece cup 134 includes a flange that is fixedly coupled to said carrier housing, an inboard edge that abuts said carrier housing, an outboard edge opposite said inboard edge that faces away from said carrier housing, and a tapered bore that increases in diameter moving in opposing directions from an intermediate portion to said inboard and outboard edges.  See Fig. 5 of DiDomenico.
Regarding claim 7, the Bell and DiDomenico patents disclose the claimed invention wherein each cylindrical roller bearing in said first set of cylindrical roller bearings is arranged at a first angle relative to said pinion shaft axis, wherein each cylindrical roller bearing in said second set of cylindrical roller bearings is arranged at a second angle relative to said pinion shaft axis, except for the first and second angles are supplementary angles.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the subject invention to have the first and second angle are supplementary angles, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Also, see Fig. 5 of DiDomenico and Fig. 2 of Bell.
Regarding claim 8, said gear set of said differential is a planetary gear set, wherein said differential includes a differential body, and wherein said ring gear is fixed to said differential body and rotates co-axially about said longitudinal axis.  See Fig. 2 of Bell.
Regarding claim 9, said axle housing includes an upper beam and a lower beam that are positioned in a clam-shell arrangement and cooperate to form said center section and said first and second tubular segments of said axle housing.  See column 2, lines 61-65 of Osenbaugh.
Response to Arguments
Applicant’s arguments, see pages 7 and 8, filed May 20, 2022, with respect to the rejection(s) of claim(s) 10 and 12-14 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection of claims 10 and 12-14 has been withdrawn.  
However, upon further consideration, a new ground(s) of rejection is made in view of U.S. Patent No. 6,093,127 to DiDomenico for claims 1 and 3-9 as stated above in view of the amendment to claim 1.
Applicant has also requested a detailed reconsideration of claims 6 and 7.  The examiner notes that both the Bell and the DiDomenico figures show that the roller bearings are at different angles.  See Fig. 3 of Bell and Fig. 5 of DiDomenico. Therefore, the outer bearing races or in the case of DiDomenico the one piece outer race, both show that there is a tapered bore from the space in the middle between the bearings that increases in diameter as you go away from between the bearings.  Therefore, this would encompass claim 6.  
Regarding claim 7, as stated earlier it would have been obvious to one having ordinary skill in the art before the effective filing date of the subject invention to have the first and second angle are supplementary angles, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Also, see Fig. 5 of DiDomenico.  Specifically, neither the Bell nor the DiDomenico references state that any particular angle for the bearings must be used, neither do they teach away from any angle of the bearings being used individually or alone, thus supplementary angles is encompassed by the angles shown in the Bell and DiDomenico references.
Allowable Subject Matter
Claims 10 and 12-14 are allowed.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN HOLMES whose telephone number is (571)272-3448. The examiner can normally be reached 10AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 571-272-6923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JUSTIN HOLMES/Primary Examiner, Art Unit 3655